         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SEI GLOBAL SERVICES, INC.,


                        Plaintiff,
                                                   No. 20-CV-1148 (CFK)
                v.
                                                   JURY TRIAL DEMANDED
 SS&C ADVENT and SS&C
 TECHNOLOGIES HOLDINGS, INC.,


                        Defendants.


                              SECOND AMENDED COMPLAINT

       Plaintiff SEI Global Services, Inc. (“SEI”), by and through its attorneys Holland & Knight

LLP, files this complaint against Defendants SS&C Advent (“Advent”) and SS&C Technologies

Holdings, Inc. (“SS&C”) (collectively, “Defendants”), stating as follows:

                                        INTRODUCTION

       1.      SEI has contracted with Advent for various business-critical products that SEI uses

to support its customers and business. SS&C acquired Advent in 2015 and, beginning in 2019,

embarked on a multi-faceted campaign to improperly terminate SEI’s licenses to Advent software,

interfere with SEI’s business relationships, and unlawfully dominate the market.

       2.      SEI offers wealth and investment management solutions to the financial services

industry, including infrastructure platforms, solutions, and services.

       3.      SEI’s offerings include providing outsourced portfolio accounting (and related

administrative) services to investment managers and hedge funds, a business in which it competes
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 2 of 43




with SS&C. SEI uses accounting software licensed from Advent in connection with its provision

of portfolio accounting services to its clients.

       4.      SEI also provides trust processing, trust accounting, fund accounting, financial

management and other similar services to its customers.

       5.      SEI has entered into several contracts with Advent over the past twenty years to

obtain secure access to the software that SEI needs to perform essential business functions for its

clients. Recognizing the importance of uninterrupted access to the licensed software to SEI’s

ability to compete for and serve its clients, SEI insisted when it entered into the software licenses

on contractual provisions that would protect it from the disruption that Defendants seek to create

for SEI through their aggressive and anticompetitive conduct.

       6.      On September 9, 2000, SEI and Advent entered into the Software License and

Support Agreement (the “SLSA”). See Exhibit A. Over the next nineteen years, Advent and SEI

entered into Order Schedules to the Agreement whereby SEI licensed various Advent software

products critical to its business operations, including Geneva, Moxy and APX.

       7.      On June 30, 2001, SEI and Advent entered into the License and Distribution

Agreement (the “LDA”), which covered the use by SEI’s private banking division of several

Advent products. The LDA was amended and restated by the parties on November 19, 2003. See

Exhibit S.

       8.      In addition, SEI and Black Diamond, a wholly owned subsidiary of Advent, also

negotiated and entered into a separate license agreement for Black Diamond services on or about

December 31, 2014 (the “Black Diamond Agreement”). See Master Subscription Agreement

between Black Diamond and SEI, attached hereto as Exhibit Q.




                                                   2
            Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 3 of 43




          9.      These contracts have been subsequently amended by the parties but have not been

terminated.

          10.     SEI had no issues or disputes with Advent from the inception of the SLSA in 2000

until the end of 2019. This dispute followed the acquisition of Advent by SS&C, a direct

competitor of SEI, in 2015. Between 2015 and 2019, peace between the companies still existed.

However, SS&C decided to flex its muscles in the fall of 2019 by raising a series of disingenuous

positions to gain an advantage over SEI, leaving SEI no choice but to file this lawsuit to protect

itself.

          11.     Consistent with its CEO’s public statements and strategy to “take over the world”

through an aggressive campaign including seventeen “strategic and complementing acquisitions”

in the past five years, SS&C acquired Advent in 2015. By doing so, SS&C now (with Advent)

owns Advent’s software and the ability to control its licensing. See SS&C enjoys success but

wants billions more; Windsor software behemoth eyes new acquisitions, expansion abroad,

Hartford Business Journal, March 21, 2011, https://www.hartfordbusiness.com/article/ssc-enjoys-

success-but-wants-billions-more-windsor-software-behemoth-eyes-new-acquisitions

(“‘Facetiously, I told you ‘We are going to take over the world,’’ Stone said. ‘That was only

partially       facetiously.’”);   see    also     SS&C       10-K,     February      28,        2020,

https://investor.ssctech.com/investor-relations/financial-information/sec-filings/sec-filings-

details/default.aspx?FilingId=13964204 (stating SS&C’s intention to “[c]ontinue to capitalize on

acquisitions of complementary businesses and technologies,” noting that SS&C has acquired 55

businesses since 1995).

          12.     Over the course of several months, SS&C has tried to extort SEI by claiming that

it could terminate or not renew the license agreements for several important software products,




                                                  3
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 4 of 43




which SS&C knew would imperil SEI’s ability to continue to effectively serve its existing clients

and to compete with SS&C for new ones.

       13.     With one very limited exception, which is inapplicable to the present contractual

relationship between SEI and Advent, the SLSA and Black Diamond agreements renew

automatically unless SEI elects not to renew them, or unless one of the parties terminates pursuant

to the specific conditions allowed in the termination provision.

       14.     The SLSA and its amendments cover a series of license keys from Advent that

deliver critical data and portfolio accounting processing functionality to SEI. The license keys

provided by Advent to SEI dictate which components/capabilities SEI is able to use within the

Advent software. The functionality provided by Advent’s software is viewed as standard in the

industry and can only be delivered through contracting with Defendants.

       15.     For example, Geneva is investment accounting software. SEI utilizes Geneva to

calculate the value of fund portfolios that their clients manage. A fund portfolio can take the form

of a pooled vehicle or a separate account. The license keys for Geneva control what investment

accounting capabilities SEI is able to utilize within the Geneva software.

       16.     Among other things, SEI sells its investment manager clients investment

accounting services for all asset classes. Advent’s Geneva software performs this accounting and

the results serve as the investment managers’ official books and records. Fund portfolios are

processed daily on Geneva. Trades are processed, dividend and interest accruals are calculated,

income is paid, costs are amortized, securities are priced per client defined hierarchies, corporate

actions are processed, and portfolio performance is calculated – all on Geneva. It is very difficult,

disruptive and expensive to replace Geneva.




                                                 4
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 5 of 43




       17.      Investment managers make decisions based upon their portfolio accounting

records. Advent’s Moxy application is a portfolio and trade order management system. SEI has

integrated Moxy with Geneva to provide SEI’s investment manager clients with unique benefits.

       18.      SS&C, SEI’s direct competitor, touted the competitive edge that the acquisition of

“a leading provider of mission-critical software, including Geneva, APX, and Moxy” would

provide, including how its “acquisition of Advent further deepens SS&C’s penetration with the

global investment management community” and how its acquisition of Advent would address

“pent up demand for a holistic solution from a single provider.” See SS&C February 2015 Investor

Presentation,               SS&C                 Acquisition                of              Advent,

https://s22.q4cdn.com/211474323/files/doc_presentations/2015.2.2_Arbor_Investor_Presentation

_vF_02feb2015.PDF.

       19.      SS&C was not bashful about the benefits of owning this “mission-critical”

software, stating: “We … now own the means of production for our service level that we really

jealously guard … because that’s the bedrock of everything we do. And for 50 years, our

marketing mantra has been we use our own software and with Advent Geneva we have 2,400

employees that use Advent Geneva every day, so it’s nice as now we have 2,400 people that [use]

SS&C     Geneva     every    day.”      See   SS&C      July   30,   2015    Q2    Earnings     Call,

https://seekingalpha.com/article/3373805-ss-and-c-technologies-ssnc-ceo-bill-stone-on-q2-2015-

results-earnings-call-transcript.

       20.      Since this acquisition, SS&C dominates, controls, manages, and operates Advent,

to such an extent that, at all times since its acquisition, there existed a unity of interest between

SS&C and Advent and complete ownership of Advent by SS&C. Advent is SS&C’s alter ego.




                                                 5
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 6 of 43




SS&C is using its alter ego as an instrumentality or conduit to accomplish its own anticompetitive

objectives.

       21.     Now that SS&C owns Advent, Defendants are attempting to unilaterally and

improperly revoke the license keys to which SEI is entitled under the SLSA, in violation of the

terms of the Agreement. This improper termination will cause substantial harm to SEI’s business.

       22.     Advent is the provider of what is by far the leading investment accounting software

platform in the marketplace. Upon information and belief, 70 percent of the top twenty companies

involved in providing outsourced portfolio accounting services for investment managers and hedge

funds use Advent’s Geneva software, with a significant portion of the remaining 30 percent using

their own proprietary software platform unavailable for licensing by SEI and other competitors.

Even if other investment accounting systems exist in the marketplace, SEI would need substantial

time to research those systems, select a replacement, contract with the vendor, and convert its

business from the Advent-provided software to its replacement. This process would take years,

would necessarily disrupt SEI’s business, and would carry substantial risk and uncertainty because

the effort might not be successful.

       23.     Further, even if SEI were to successfully switch to another portfolio accounting

software, doing so would likely come at a significant competitive cost to SEI because many

investment managers have a strong preference for using Advent software and will only work with

providers of outsourced portfolio accounting services that have access to Advent’s products.

       24.     Without access to the Advent data and portfolio accounting processing

functionality, SEI’s services would be so materially diminished that it could not meaningfully

compete and would be irreparably harmed.




                                                6
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 7 of 43




       25.     For example, if SEI’s utilization of Geneva were disrupted even for one single day,

the impact to the business of SEI’s clients would be immediate and devastating. SEI’s clients rely

on the portfolio accounting data generated by Geneva to make investment decisions and to evaluate

the effectiveness of their investment strategies. Without accurate books and records, investment

managers simply cannot perform their services or fulfill their obligations to their customers.

       26.     Realizing the significant business impact that would accompany an abrupt

termination of the SLSA, the parties agreed to a three year wind-down period during which Advent

would continue to provide the software to SEI.

       27.     To make matters worse, even after SEI filed this suit, SS&C has continued to use

Advent as a weapon against SEI, expanding its attack to SEI’s Private Banking business.

       28.     In late-May of 2020, after 17-plus years of performance under another contract with

SEI, the LDA, Advent abruptly decided it would no longer create interfaces between SEI’s clients

and the portfolio managers for which SEI’s clients serve as custodians. Under its contract with

SEI, Advent is required to build these interfaces, which are necessary to ensure that the portfolio

managers are able to maintain accurate records of their clients’ accounts. Particularly during

current uncertain times, it is essential that portfolio managers have access to accurate and up-to-

date account information, and Defendants’ reckless efforts to harm SEI by refusing to perform as

required under the LDA has collateral consequences for accountholders.

       29.     The timing of this most recent about-face and breach by Advent is suspicious and

consistent with SS&C’s brazen and overt strategy to force SEI out of markets it plans to dominate.

Not only did Advent’s newest misconduct occur just a few months after this lawsuit was filed, but

on May 18, 2020, SS&C acquired a direct competitor to SEI’s Private Banking business, Innovest

Systems, a provider of web-based technology systems for trust accounting, payments, and unique




                                                 7
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 8 of 43




asset servicing. SS&C touted the acquisition as an “unparalleled competitive offering.” SS&C

Technologies to Acquire Innovest Systems, April 30, 2020, https://www.ssctech.com/about-

us/news-events/press-releases/press-release/n/1168.

        30.     SEI has tried to negotiate with Defendants in good faith, but Defendants have

refused to heed the terms of the relevant contracts, giving SEI no choice but to file this lawsuit to

protect its business.

                                PARTIES AND JURISDICTION

        31.     Plaintiff SEI Global Services, Inc. is a Delaware corporation with its principal place

of business at 1 Freedom Valley Drive, Oaks, Pennsylvania. SEI provides a broad range of

investment management services to clients, including customized investment solutions, an

enterprise operating platform, wealth management, and IT services.

        32.     Defendant SS&C Advent is a Delaware corporation with its principal place of

business at 600 Townsend Street, San Francisco, California. Advent was founded in 1983 and was

purchased by SS&C and renamed SS&C Advent on or around July 8, 2015.

        33.     Defendant SS&C Technologies Holdings, Inc. is a Delaware corporation with its

principal place of business at 80 Lamberton Road, Windsor, Connecticut.

        34.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 1337(a).

        35.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 in that a substantial

part of the events or omissions giving rise to the claims herein occurred in this District and SEI is

a citizen and may be found in this District.




                                                  8
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 9 of 43




                                              FACTS

I.     THE SOFTWARE LICENSE & SUPPORT AGREEMENT AND BLACK
       DIAMOND AGREEMENT

       36.     SEI and Advent entered into the SLSA on September 9, 2000. See SLSA, Exhibit

A. The SLSA provides that: “This Agreement and each license granted hereunder, unless

otherwise agreed, will remain in effect perpetually unless and until terminated by mutual

agreement of the parties or as set forth below.” SLSA at Section 10.1, Exhibit A. The SLSA

further provides that: “Licensee [SEI] may terminate this Agreement or any license at any time.

Advent will have the right to terminate this Agreement or a particular license if Licensee fails to

perform any material obligation under this Agreement (including the obligation to pay amounts

due hereunder) and fails to cure such nonperformance within thirty (30) days following written

notice of such failure.” SLSA at Section 10.2, Exhibit A.

       37.     The SLSA was first amended on October 27, 2005 to modify the definition of

“Software” to include specific third-party software. See Amendment to Software License and

Support Agreement, attached as Exhibit B. The amendment did not change the termination

provisions.

       38.     The parties then executed Order Schedule 17 on January 20, 2009, addressing the

licenses for the Geneva and Moxy software and providing that SEI has a perpetual license to this

software unless SEI decides not to renew. Order Schedule 17 at Section B, attached hereto as

Exhibit C.

       39.     Regarding termination, Order Schedule 17 states:

       Notwithstanding Section 10.2 of the Agreement, neither party shall have the right to
       terminate any term license under the Agreement except (a) Licensee may terminate the
       Agreement in the event Advent fails to perform a material obligation under the Agreement
       and fails to cure such breach within thirty (30) days following written notice of such failure,
       and (b) Advent may terminate the Agreement in the event Licensee fails to perform a



                                                 9
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 10 of 43




       material obligation under the Agreement and fails to cure such breach within thirty
       (30) days following written notice of such failure.

Order Schedule 17 at Section H.2, Exhibit C (emphasis added).

       40.     Order Schedule 17 also created the protection of a three-year “Wind-Down Period”

if the license was not renewed or terminated. Order Schedule 17 at Section B, Exhibit C.

       41.     On December 15, 2010, the parties entered into Order Schedule 21, which provides

the license for additional APX software. Order Schedule 21, attached hereto as Exhibit O.

       42.     When the parties negotiated Order Schedule 21, Advent tried to obtain its own right

to not renew the license for APX, proposing in negotiations that “either” party would have the

right to not renew the license. Draft of Order Schedule 21, attached hereto as Exhibit P. SEI did

not agree with Advent’s attempt to create a bilateral right of non-renewal, and the parties ultimately

agreed that only SEI, as the Licensee, would have the right to not renew the license for APX at the

end of any term. Order Schedule 21, attached hereto as Exhibit O.

       43.     Under Order Schedule 21, Advent was obligated to continue to license the APX

software to SEI for as long as SEI continued to renew the contract, unless Advent decided that it

would cease supporting the software for any customers. But even under that narrow and specific

provision, Advent could not end the contract without providing notice to SEI at least six months

prior to the end of the term. See Order Schedule 21, Section B, attached hereto as Exhibit O.

       44.     Amendment Number Two to the SLSA was negotiated and executed in conjunction

with Order Schedule 21. Amendment Number Two, attached hereto as Exhibit D.

       45.     In Amendment Number Two the parties revised the termination provision under the

SLSA and limited the parties’ ability to terminate, while preserving the pre-existing non-renewal

rights. Amendment Number Two states:




                                                 10
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 11 of 43




       Notwithstanding Section 10 of the Agreement, neither party shall have the right to
       terminate any term license, (i.e. a license that has a set end date) under the Agreement
       during such term, except (a) Licensee may terminate the Agreement in the event Advent
       fails to perform a material obligation under the Agreement and fails to cure such breach
       with thirty (30) days following written notice of such failure, and (b) Advent may terminate
       the Agreement in the event Licensee fails to perform a material obligation under the
       Agreement and fails to cure such breach within thirty (30) days following written notice of
       such failure. Nothing herein shall be interpreted as limiting a party’s right to not renew a
       term license.

Amendment Number Two at ¶ 5, attached hereto as Exhibit D.

       46.     Under the SLSA and its amendments, SEI maintained its unfettered and unilateral

right to decide not to renew for any reason. Advent’s sole right not renew arose only under the

APX license in Order Schedule 21, and was conditioned on a decision by Advent to stop supporting

the software and the provision of six months’ notice.

       47.     Amendment Number Two also changed the governing law of the SLSA to New

York law. Amendment Number Two at ¶ 14, attached hereto as Exhibit D.1

       48.     On or about December 31, 2014, SEI and Advent entered into the Black Diamond

Agreement. Exhibit Q. Consistent with the SLSA, the Black Diamond Agreement granted only

to SEI, the “Client,” the right to not renew the license. See Black Diamond Agreement Data Sheet,

attached hereto as Exhibit R. Both parties can terminate for cause upon written notice and an

opportunity to cure. The Black Diamond Agreement also provides SEI with Transition Assistance

Protection of nine months “upon the expiration or termination of the agreement for any reason.”

       49.     The parties executed another amendment to the original SLSA, also labeled

Amendment Number Two, on January 28, 2015. This Amendment Number Two added Section

11.12 to the SLSA, which provided SEI with something the parties deemed “Termination

Assistance,” stating: “If the term of this Agreement or any Order Schedule is not renewed or is


1
 Amendment One to Order Schedule 17 remains under California law. Amendment One to Order Schedule
17 at ¶ 9, attached hereto as Exhibit F.


                                               11
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 12 of 43




terminated by Licensee, Advent shall, upon Licensee’s written request, continue to make Software

under such a non-renewed or terminated Order Schedule available to Licensee and shall provide

transitional assistance to Licensee to the extent reasonably requested by Licensee to facilitate

Licensee’s smooth migration from the Software to software or other systems developed by the

Customer and/or a replacement supplier in accordance with the following terms . . .” Amendment

Number Two, attached hereto as Exhibit E.

       50.     Amendment Number Two also extended the duration of Transition Services for a

period “up to thirty-six (36) months following such non-renewal or termination of the Agreement

or Order Schedule, as applicable, and Advent shall continue to provide the Software under such

Order Schedule (as requested by Licensee) during that thirty-six (36) month period in accordance

with its obligations under the Agreement, subject to the Licensee continuing to pay Advent the

applicable license fees…” Amendment Number Two, attached hereto as Exhibit E.

       51.     Amendment Number One to Order Schedule 17 was executed on January 30, 2015

and also provided for a three year Wind Down Period during which SEI would continue to use the

software after non-renewal or termination. See Amendment Number One to Order Schedule 17 at

Section B, attached hereto as Exhibit F.

       52.     Amendment Number Two to Order Schedule 17 was executed later that year, on

December 29, 2015. This Amendment modified the Annual Fee stated in Order Schedule 17, as

modified. See Amendment Number Two to Order Schedule 17, attached hereto as Exhibit G.

       53.     For SEI to access the data and portfolio accounting processing functionality in

Advent’s software, it requires from Advent license keys each year to unlock the software. For

example, Order Schedule 17 provides that “[a]t least 30 days before the end of the then-current

Term (a) if Licensee extends its term license for a Wind-Down Period as set forth below or (b) if




                                               12
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 13 of 43




the Term of this Order Schedule 17 is automatically renewed pursuant to the following paragraph,

Advent shall properly deliver the software keys that will allow Licensee to use the Software for

such additional time period.” Order Schedule 17 at Section B, attached hereto as Exhibit C.2

        A.      SS&C Improperly Attempts to Not Renew the SLSA and Black Diamond
                Agreement.

        54.     SEI utilized Advent’s products without incident or interruption from 2000 to the

fall of 2019, including for the four years since SS&C purchased Advent in July 2015. For SEI,

Advent, and SS&C, the relationship was a stable, successful, and profitable one. During this time,

SEI’s customers and thus SEI’s business depended on the functionality provided by Advent’s

software for their day-to-day activities, and SEI and Defendants worked together without dispute.

        55.     This dispute regarding the SLSA only arose recently. On October 31, 2019, Robert

Roley, a Senior Vice President at Advent, sent an unexpected letter to SEI on “SS&C Advent”

letterhead. See October 31, 2019 SS&C/Advent Letter, attached hereto as Exhibit H. This letter

stated, inter alia:

        You are hereby notified that unless Advent and SEI are able to reach mutually
        satisfactory terms for a renewal of the below-listed software products and services
        (the “Products”), Advent is unwilling to renew or extend the present term for such
        Products. Therefore and for the avoidance of doubt, you are hereby notified that
        Advent hereby elects not to renew any of the Products upon the expiration of their
        current terms.

        56.     The products that Defendant listed in the letter included Geneva, Moxy, APX,

Advent Custodial data services, and Black Diamond Services.               See October 31, 2019

SS&C/Advent Letter, attached hereto as Exhibit H.




2
 SEI’s prior code expired on January 20, 2020. Defendants provided a temporary, 30-day key to SEI to
permit continued data processing until February 19, 2020 and thereafter provided a year-long key,
extending SEI’s ability to use the software until January 20, 2021.


                                                13
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 14 of 43




       57.     Despite the fact that only SEI has the right to terminate the SLSA unless there is a

material breach and opportunity to cure, Advent and SS&C did not assert or even imply as a basis

for the asserted termination that SEI had breached the SLSA.

       58.     The timing of SS&C’s power play is conspicuous. On the next day, November 1,

2019, SS&C publicly stated on its earnings call that it expected to accelerate growth of its organic

core business to “over 6% in Q4.” When asked how it was going to accomplish such robust

growth, SS&C admitted that it was “going through our entire client base … about prices increases

and making sure that . . . we can maximize our opportunity in our current client base….” See

SS&C         November        1,     2019        Q3       Earnings       Call,      available      at

https://seekingalpha.com/article/4301301-ss-and-c-technologies-holdings-inc-ssnc-ceo-bill-

stone-on-q3-2019-results-earnings-call.

       59.     In several follow up calls, letters, and emails, it became clear that Defendants would

say anything in an effort to increase their prices, bully SEI to gain unfair competitive advantages,

and meet their promises to Wall Street.

       B.      SS&C’s Changing Story to Validate Its Improper Attempts to Cut Off SEI’s
               Access to Mission-Critical Advent Software

       60.      On November 12 and November 18, 2019, SEI and Defendants participated in

conference calls where SEI inquired about, and the parties discussed, the basis for Defendants’

purported right to terminate. During those discussions, Defendants backed away from a purported

right to not renew the licenses but suggested for the first time that some “public policy” may

prevent enforcement of the SLSA.

       61.     SEI rejected the conclusion that the SLSA was invalid under public policy and was

surprised by Defendants’ argument, which expressed a position at odds with their own public

filings. In SS&C’s Annual Report, Form 10-K, filed on March 1, 2019, Defendants publicly touted



                                                14
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 15 of 43




the role that perpetual software licenses play in its success, stating: “[w]e also generate revenues

by licensing our software to clients through either perpetual or term licenses and by selling

maintenance services.”

       62.     On November 18, 2019, James Warren, Managing Director at SEI, responded to

Advent and SS&C’s original letter expressing continued confusion over Defendants’ justification

for its right to terminate. See November 18, 2019 SEI Letter, attached hereto as Exhibit I. That

response stated, in part: “[a]s we discussed and as is clear by the plain language of our agreements

and the associated order schedules, there is no basis for such belief. Indeed, as discussed, the

negotiated language of the contract precludes Advent from any such termination. Accordingly,

any suggestion to the contrary by Advent is hereby rejected.” Id.

       63.     On December 5, 2019, Jason White, Group General Counsel, responded and sent a

letter to SEI on “SS&C” letterhead. See December 5, 2019 SS&C/Advent Letter, attached hereto

as Exhibit J. In Mr. White’s letter, for the first time after the parties’ letter correspondence and

two conference calls, Defendants alleged that “on multiple occasions SEI has solicited to hire

Advent employees in breach of Section 11.9 of the Software License and Support Agreement[.]”

Defendants also stated that SEI’s adherence to the plain language of the contract regarding

perpetuity is “strained and aggressive” and “would not be enforceable under the law.” Id.

Defendants also emphasized that their “willingness to participate in commercial negotiations is

not limitless.” Id.

       64.     SS&C’s claim that it was now terminating the licenses for cause was new as

Defendants have never provided formal written notice to SEI of any breach of the SLSA, nor

provided the contractually mandated opportunity to cure. See Order Schedule 17 at Section H.2,

attached hereto as Exhibit C (“Advent may terminate the Agreement in the event Licensee fails to




                                                15
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 16 of 43




perform a material obligation under the Agreement and fails to cure such breach within thirty (30)

days following written notice of such failure.”).

       65.     SEI did not breach the SLSA, and Advent provided SEI neither remotely timely

notice nor an opportunity to cure any allegedly improper solicitation. Defendants never provided

a cease and desist letter and never even identified the person(s) SEI allegedly solicited. This issue

of soliciting employees was raised by SS&C months and years after-the-fact in a transparent,

improper, and pretextual effort to justify its efforts to cut off SEI’s access to Advent software and

impair SEI’s ability to compete effectively with SS&C.

       66.     On December 11, 2019, James Warren at SEI responded to Advent and SS&C’s

letter. See December 11, 2019 SEI Letter, attached hereto at Exhibit K. As that response explained

to Defendants, under the SLSA’s governing law, perpetual licenses are allowable. SEI also

explained that the non-solicitation provision it allegedly breached does not relate to a material

obligation and cannot form the basis of a proper termination. SEI further stated: “Although we

appreciate your willingness to negotiate, your changing and unsupported positions are concerning

as they show an intent to gain an improper competitive advantage. In any event, we invite you to

make a proposal for our consideration. If, however, as your first letter stated, Advent has

concluded that it ‘is unwilling to renew or extend the present term’ of our licensing agreement,

such an effort to deny SEI integral licensed services and data, or otherwise improperly interfere

with our contractual rights, will cause imminent, substantial, and irreparable harm to our business.”

Id.

       C.      SS&C Attempts to Extort SEI.

       67.     Mr. Warren of SEI has engaged in subsequent discussions with Defendants in an

effort to resolve this dispute in good faith. However, Defendants’ pricing proposal included an

over 40% increase in rates to SEI, despite the Agreement’s 3% cap on price increases per year.


                                                 16
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 17 of 43




This proposal is in itself a breach of the Agreement and is an attempt to extort SEI. As a 40%

increase is clearly not made in good faith, this proposal is unacceptable to SEI.

       68.     Defendants also proposed a new pricing structure based upon assets under

management. This new structure is contrary to the terms of the SLSA, was similarly not made in

good faith, and is also unacceptable to SEI.

       69.     Defendants cannot create a path to termination by manufacturing rate disputes that

are contrary to the terms of the SLSA.

       70.     On January 16, 2020, Defendants sent SEI a new proposed amendment to the SLSA

that had a “placeholder” for the price. See Proposed Amendment, attached hereto as Exhibit L.

SEI refused to sign the amendment with the requested 40 percent upcharge when the SLSA still

remained in effect pursuant to its terms and had not been properly terminated by either party.

However, SEI continued to negotiate the price in good faith, still attempting to receive the benefit

of its original bargain under the SLSA.

       71.     On January 22, 2020, Defendants sent SEI a “settlement agreement” with a broad

general release whereby SEI would release both Advent and SS&C from any wrongdoing.

Defendants proposed that this release would be signed along with the proposed amendment. SEI

refused to sign the release without knowing what it was specifically releasing and continued to

refuse to accept the 40% rate increase. See January 24, 2020 SEI Letter, attached hereto as Exhibit

M.

       72.     On January 27, 2020, and after considering SEI’s letter noting their troubling anti-

competitive behavior, Defendants provided a year-long key to SEI, extending licenses for the




                                                17
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 18 of 43




Geneva and Moxy products through January 20, 2021 so the parties could continue to negotiate

the potential amendment as well as Defendants’ proposed settlement agreement.3

        73.     While the parties continued to negotiate pricing, Defendants pushed for SEI to sign

the amendment and release.

        74.     On January 31, 2020, Defendants sent an email to SEI stating: “As of today, the

Geneva term ends. We extended the key beyond the term end date so we have breathing room and

so that you aren’t interrupted, but we need to ultimately determine if we have a new deal or the

default wind down so we can account and bill appropriately.” See January 31, 2020 Email from

R. Roley to J. Warren, attached hereto as Exhibit N.

        75.     SS&C’s strong-armed tactics were once again openly discussed during its February

12, 2020 earnings call when SS&C admitted that “the biggest opportunity for [price increases] is

in some of our outsourcing businesses, where we haven’t in the past been as diligent, so that

includes funds, services and others. And we’re working through that with customers. And thus

far, they’ve been pretty receptive to that process and it’s going well.” See SS&C February 12,

2020 Q4 2019 Earnings Call, available at https://seekingalpha.com/article/4323712-ss-and-c-

technologies-holdings-ssnc-ceo-bill-stone-on-q4-2019-results-earnings-call. SS&C predicted that

growth in its “software business will probably range somewhere in the 3% to 5% range.” Id.




3
  While SEI does not seek a preliminary injunction at this time in order to prevent Defendants from “pulling
the plug” on SEI’s licenses to the Advent software, SEI will likely need to seek such relief from this Court
if this dispute is not resolved prior to January 20, 2021, when Defendants have unilaterally decided they
will no longer provide the products to SEI despite the SLSA’s clear and unambiguous language to the
contrary. Even if Advent were permitted to not renew the software when it tried to do so on October 31,
2019 – a fact that SEI strongly disputes – SEI is entitled to access the software for a three year of Wind
Down Period under the SLA. See Amendment Number One to Order Schedule 17 at Section B, exhibit F
to the Complaint. For this reason alone, there should be no dispute that SEI is entitled to access to the
software through November of 2022.


                                                    18
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 19 of 43




       D.      As SS&C Considers the SLSA Terminated, SEI Is Left With No Choice but
               to File This Lawsuit to Protect its Business.

       76.     It has now become clear to SEI that Defendants have improperly threatened claims

of non-renewal or breach and terminated the SLSA in an attempt to destroy critical parts of SEI’s

business. This termination is evident based on Defendants’ correspondence, stating, for example,

“[t]herefore and for the avoidance of doubt, you are hereby notified that Advent hereby elects not

to renew any of the Products upon the expiration of their current terms.” See October 31, 2019

SS&C/Advent Letter, attached hereto as Exhibit H. Defendants’ subsequent correspondence has

confirmed that they are treating the SLSA as not renewed or terminated and that they are taking

the position that they are permitted to “end” the Geneva term.. See January 31, 2020 Email from

R. Roley to J. Warren, attached hereto as Exhibit N (“As of today, the Geneva term ends . . . we

need to ultimately determine if we have a new deal . . .”).

       77.     SEI has not breached the SLSA, and there is no proper basis for Defendants to

terminate the SLSA. Further, Defendants do not have the ability to not renew the SLSA.

       78.     Defendants’ improper non-renewal or termination will harm SEI because it is aware

of no remotely suitable replacement for the functionality and information provided by Defendants,

and SEI will be damaged within a day of losing access to Advent’s applications. Advent’s software

is the clear market leader and, upon information and belief, is used by 70 percent of the top 20

providers of outsourced portfolio accounting services for investment managers and hedge funds.

Defendants’ software is well-regarded and well-known, and many of SEI’s customers expect that

Defendants’ specific software will be used. Even if SEI could locate a suitable replacement, it is

anticipated that it would take at least three years for SEI to convert its business to a new system,

and SEI would lose many of its customers that rely on this information in the meantime and suffer

additional harm to its reputation and goodwill in the industry.



                                                19
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 20 of 43




       79.     Defendants’ improper non-renewal or termination of the SLSA leaves SEI without

access to the critical software for which it bargained. Without continuous access to this software,

which is critical for SEI’s day-to-day operations and is expected from its customers, SEI’s

goodwill and reputation with its customers will necessarily be harmed. Further, SEI’s lack of

access to this software will cause customers to depart SEI for SS&C—precisely the

anticompetitive result that SS&C seeks.

       80.     SS&C, a direct competitor of SEI, will benefit from this improper non-renewal or

termination as it will have access to the very software that SEI’s customers desire, leaving SEI to

figure out a way to compete without the essential software that it bargained for in the SLSA and

that Advent has provided under an established and profitable course of conduct for nearly two

decades.

II.    THE LICENSE AND DISTRIBUTION AGREEMENT

       81.     On November 19, 2003, SEI and Advent entered into another contract, the License

and Distribution Agreement (the “LDA”). See LDA, Exhibit S. This version amended and restated

the original LDA, which the parties entered into on June 30, 2001.

       82.     The LDA primarily serves SEI’s Private Banking business and its related TRUST

3000 system. It grants SEI and its affiliates a worldwide, perpetual, non-transferable license to

use various Advent products. See LDA & Exhibit A, Exhibit S.

       83.     Specifically, the LDA provides SEI with exclusive license rights for SEI’s banking

clients that use the TRUST 3000 System or related services by integrating or interfacing with that

system. See LDA ¶ 2.2, Exhibit S.

       84.     The LDA also contemplates that SEI will license Advent products to “Future SEI

Clients” who will “directly integrate or interface into the TRUST 3000 System….” LDA ¶ 1.10,

Exhibit S.


                                                20
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 21 of 43




       85.    Amendment Number Two to the LDA states that “SEI may offer Advent Products

to SEI Bank Clients.” See Amendment Number Two to the LDA ¶ 2(b), Exhibit T.

       86.    Given this structure, it is critical to SEI that the TRUST 3000 system/SEI’s Wealth

Platform, SEI’s “Bank Clients,” and their portfolio manager customers can all communicate

effectively through interfaces with the Advent’s products. Therefore, the LDA contains an

obligation for Advent to provide “SEI-Requested Product Enhancements,” which is defined as

“any modification, improvement or enhancement to the Products that is developed by Advent at

the specific request of SEI.” See LDA ¶ 1.26, Exhibit S.

       87.    The LDA further provides that “Advent shall develop SEI-Requested Product

Enhancements for SEI upon terms and conditions to be agreed upon by the parties in good faith.”

See LDA ¶ 7, Exhibit S. The LDA also generally requires that “[e]ach party shall perform its

obligations hereunder in good faith.” LDA ¶ 15.13, Exhibit S.

       88.    The LDA was amended several times, but was not terminated by either party. On

January 1, 2006, the parties entered into Amendment Number Three to the LDA. See Amendment

Number Three to the LDA, Exhibit U. This Amendment expanded Advent’s obligation to provide

SEI-Requested Product Enhancements, stating: “Advent shall develop SEI-Requested Product

Enhancements as requested by SEI, in accordance with Exhibit A to this Amendment.” Id. ¶ 2.

       89.    Exhibit A is the “Development Services Arrangement,” (the “DSA”) and states that

“Advent shall provide SEI with the Development Services . . . as described in this Exhibit during

the DSA Term.” See Amendment Number Three to the LDA, Exhibit A ¶ 1, Exhibit U.

       90.    Interfaces are specifically included within the scope of services to be provided to

SEI. “Development Services” is defined as “those services requested by SEI during the DSA Term

in connection with this DSA.” Id. These Development Services include SEI-Requested Product




                                               21
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 22 of 43




Enhancements. See id. (“Advent and SEI will mutually agree to a schedule which outlines the

Development Services and SEI-Requested Product Enhancements to be created pursuant to this

DSA during the upcoming year (the “Schedule”) . . . From time to time during the DSA Term,

SEI may request certain changes and additions to the Schedule to accommodate unforeseen or

changing needs SEI may have in connection with currently supported versions of Advent

Products.”).

       91.     Exhibit A to Amendment Number Three defines “SEI Systems Interface” as “any

SEI-Requested Product Enhancements that integrate Products to SEI account processing systems.”

See Amendment Number Three to the LDA, Exhibit A ¶ 10, Exhibit U.

       92.     The DSA Term automatically renews for twelve months upon expiration unless SEI

provides written notice to Advent at least sixty days in advance indicating SEI’s intent to terminate

the Development Services Arrangement. See Amendment Number Three to the LDA, Exhibit A

¶ 2, Exhibit U. SEI has not terminated the Development Services Arrangement.

       A.      SS&C Refuses to Comply With the Terms of the LDA.

       93.     Since the early 2000’s, SEI and Advent both performed their obligations under the

LDA and its amendments—and both parties benefited from this arrangement.

       94.     As part of this agreement, SEI banking clients regularly requested that SEI use its

contract with Advent to have Advent set up a “third party feed” using Advent’s Custodial Data

software (“ACD”). This interface, which Advent provides, forms the bridge between SEI’s

flagship processing and accounting system (TRUST 3000, which is specifically referenced in the

LDA), and Advent’s software that SEI licenses under the LDA, specifically Axys. Without these

interfaces, SEI’s banking clients are not able to effectively transfer readable data to Advent. This

data is needed by Advent’s customers, portfolio managers, to properly handle the accounts of

individual investors.


                                                 22
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 23 of 43




       95.     Since the inception of the LDA, SEI has received and accommodated dozens, if not

hundreds, of requests from clients for this interface. SEI has historically passed the information

along to Advent, and Advent has routinely and consistently entered into an agreement with SEI’s

client and SEI to meet SEI’s client’s needs and provide access to the interface.

       96.     Consistent with Defendants’ anti-competitive strategy, this long-standing practice

recently changed. On May 11, 2020, SEI contacted SS&C stating that SEI had a TRUST 3000

client asking for a third party feed and asking who at SS&C should receive the agreement. SEI

expected that Advent would comply with its contractual obligations and follow the parties’

established course of dealing over the past seventeen years and provide the requested interface.

See May 11, 2020 Email from S. Werner to C. Woo re: Question on 3rd Party ACD, attached

hereto as Exhibit V.

       97.     Advent, however, refused this request and unexpectedly responded: “Regarding

this client of yours that is possibly looking for a new Trust 3000 ACD feed, I have been asked to

inform you that we are not taking on any new SEI Wealth or Trust3000 projects at this time (new

interface builds).” See May 11, 2020 Email from A. Blumen to S. Werner re: Question on 3rd

Party ACD, Exhibit V.

       98.     In an effort to resolve this issue, SEI followed up with Mr. Roley of Advent

regarding SS&C’s sudden change of position regarding the third party ACD feeds. Mr. Warren of

SEI stated:

       Advent has provided this type of access for many years, so we were surprised when
       we learned last week that Advent refused to open any additional third party Advent
       Trusted Network feeds at this time. Please let me know if Advent is, in fact, no
       longer providing access to its standard formal interface to Trust 3000 for new
       accounts and, if so, its basis for changing this long-standing practice.




                                                23
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 24 of 43




See May 28, 2020 Email from J. Warren to R. Roley, attached hereto as Exhibit W. Mr. Warren

referenced the LDA, explaining that “SEI can require Advent to develop the requested interface

as an SEI Requested Product Enhancement under the parties’ November 19, 2003 agreement and

amendments,” closing by stating that “hopefully we can resolve the issue promptly and without

disrupting our customers’ businesses.” Id.

        99.     On June 4, 2020, Mr. Roley responded and stonewalled SEI yet again. He stated:

“In response to your inquiry below, I can confirm that Advent declines to set up a new Advent

Trusted Network feed for [SEI’s client].” Mr. Roley contended that this interface was “not

contractually required,” since the contract did not cover “the addition of a new third party to an

existing network.” See June 4, 2020 Email from R. Roley to J. Warren, Exhibit W.

        100.    This change in position by Advent – occurring after 17 years of performance and

two weeks after SS&C acquired a direct competitor to SEI’s private banking business – essentially

prevents SEI’s private banking group from taking on new clients who need access to Advent’s

products. It also harms Advent’s own clients, which are portfolio managers that will not have

access to critical data, and ultimately individual investors, who will not receive properly informed

investment advice. This anti-competitive conduct is consistent with Advent’s improper attempts

to terminate the SLSA and Black Diamond Agreement.

        B.      The LDA Requires SS&C to Build the Requested Interface.

        101.    Contrary to SS&C’s assertions, the LDA requires that SS&C build the requested

interface for SEI’s client.

        102.    Section 7.1 of the LDA requires that Advent develop SEI-Requested Product

Enhancements for SEI upon terms and conditions to be agreed upon by the parties in good faith.

LDA ¶ 7.1, Exhibit S.




                                                24
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 25 of 43




       103.    Amendment Three to the LDA further clarifies these obligations, stating that

“Advent shall develop SEI-Requested Product Enhancements as requested by SEI, in accordance

with Exhibit A.” Amendment Three to the LDA ¶ 2, Exhibit U.

       104.    Exhibit A (the Development Services Arrangement, or DSA), states that Advent

shall provide SEI with the Development Services described therein during the DSA Term, which

is an automatically renewing period that SEI has not terminated. Amendment Three to the LDA,

Exhibit A ¶ ¶ 1, 2, Exhibit U.

       105.    The DSA further addresses “SEI Systems Interfaces,” stating that “Advent shall

not, directly or indirectly, license or otherwise distribute to any third party the SEI Systems

Interface, unless Advent has received SEI’s prior written consent. For the purposes of this Section,

“SEI Systems Interface” means any SEI Requested Product Enhancements that integrate Products

to SEI account processing systems.” Amendment Three to the LDA, Exhibit A ¶ 10, Exhibit U.

       106.    Under these provisions, Advent is required to develop SEI Systems Interfaces as

requested by SEI under the DSA and in good faith. Failing to do so constitutes a breach of the

LDA.

       107.    If Advent remains unwilling to set up any new ACD interfaces, any Advent

customer will be unable to receive readable data from any organization that uses SEI’s Private

Trust Company or TRUST 3000/SEI’s Wealth Platform as their custody platform.

       108.    Axys, the Advent software licensed by SEI in the LDA, simply cannot be used

without this interface and the ACD mapping as the interface between SEI’s Trust 3000 and Axys

with the ACD mapping allows the custodial data to move from Trust 3000 and be read by portfolio

managers, Advent’s clients. These portfolio managers need this information to properly manage

their clients’ investments.




                                                25
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 26 of 43




       109.    Further, as SS&C knows, this breach of the LDA through refusal to provide SEI

with the contractually mandated interfaces is prohibiting SEI from fully servicing its clients.

Defendants are also preventing SEI from growing its private banking business and improperly

trying to divert SEI’s banking customers to its newly acquired and competing company.

       110.    SS&C’s breach of the LDA is just another example of SS&C using Advent software

improperly to disrupt SEI, its customers, and ultimately individual investors, to gain competitive

advantages in the market.

III.   SEI IS NOT THE ONLY VICTIM OF SS&C’S UNLAWFUL CONDUCT

       111.    SS&C’s tactics are not limited to SEI. On June 9, 2020, Arcesium, another

competitor of SS&C, filed a strikingly similar lawsuit in the U.S. District Court for the Southern

District of New York alleging that SS&C have been attempting to prevent and destroy competition

in the industry, violating antitrust laws, laws against interference with business relations, and

Arcesium’s contractual rights. See Arcesium LLC v. Advent Software Inc. & SS&C Technologies

Holdings, Inc., No. 1:20-cv-04389 (S.D.N.Y. June 9, 2020) (the “Arcesium Complaint”).

       112.    In that case, it is alleged that SS&C also refused to renew Arcesium’s license to

Advent’s Geneva software, then demanded oppressive and anticompetitive terms, thereby

impeding Arcesium’s efforts to compete.

       113.    The timing of SS&C’s refusal to renew Arcesium’s license is the same. Arcesium

and SS&C maintained their business relationship without incident until October of 2019, when

SS&C provided a notice of non-renewal to Arcesium. Arcesium Compl. ¶¶ 63-64.

       114.    Arcesium alleges that SS&C then attempted to demand unreasonable renewal terms

that would have foreclosed Arcesium from working with nearly all of its potential customers, while

still requiring Arcesium to pay supracompetitive royalties to SS&C. Arcesium Compl. ¶ 68.




                                               26
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 27 of 43




        115.       These allegations demonstrate SS&C’s current playbook: pursuit of its stated

intention to revisit Advent’s contracts across its “entire client base,” employing similar pretextual

justifications for terminating ongoing relationships (ignoring obligations of notice and an

opportunity to cure) to advance Defendants’ anticompetitive objectives.

    COUNT I – BREACH OF CONTRACT – SOFTWARE LICENSE AND SUPPORT
               AGREEMENT & BLACK DIAMOND AGREEMENT

        116.       SEI incorporates by reference paragraphs 1 through 115 hereof as if the same were

fully set forth.

        117.       The Software License and Support Agreement, and amendments thereto, is a valid

contract conveying perpetual and renewable licenses to SEI that may only be terminated by

Defendants upon SEI’s failure to perform a material obligation imposed thereunder.

        118.       SEI has performed all of its material obligations under the Software License and

Support Agreement, its amendments, and the related Black Diamond Agreement (collectively, the

“Agreements”).

        119.       Defendants have materially breached the Agreements by improperly terminating

the Agreement and refusing to provide perpetual licenses and services to SEI as mandated under

the contract.

        120.       Defendants have also materially breached the Agreements by refusing to comply

with the Agreement’s mandated maximum price increases, instead trying to force SEI to sign on

to extortionate rate increases.

        121.       Defendants have no basis to not renew or terminate the Agreements.

        122.       As a result of this improper termination, as of January 20, 2021, Defendants will,

in violation of their contractual obligations, leave SEI without access to the critical products upon

which it runs its business.



                                                   27
          Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 28 of 43




          123.     Defendants have no basis to refuse to perform their obligations under the

Agreements.

          124.     SEI and Defendants are all able to continue performing their obligations under the

Agreements.

          125.     As a direct and proximate result of Defendants’ improper non-renewal or

termination of the Agreements, SEI will suffer irreparable harm to its client business, including

monetary and reputational damage.

          126.     SEI cannot be made whole by money damages because they would be inadequate

to protect the expectation of SEI and the calculation of money damages is too uncertain. SEI

instead requires equitable relief in the form of specific performance in order to remedy Defendants’

breach.

          WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count One of its Complaint for equitable relief in the form of specific performance, as well as any

other relief as this Court may deem just and proper.

     COUNT II - DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. § 2201(a)

          127.     SEI incorporates by reference paragraphs 1 through 126 hereof as if the same were

fully set forth.

          128.     Defendants’ improper termination and refusal to renew the Software License and

Support Agreement is contrary to the plain terms of the agreement.

          129.     The relevant language of the SLSA is unambiguous. Paragraph 10.1 explicitly

states that the licenses “will remain in effect perpetually[.]” SLSA, attached hereto as Exhibit A.

Further, paragraph 10.2 allows Advent to terminate only “if Licensee fails to perform any material

obligation under this Agreement.” Id.




                                                   28
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 29 of 43




       130.    Similarly, Order Schedule 17, which was executed on January 20, 2009, and

addresses the licenses for the Geneva and Moxy software, also provides that SEI has a perpetual

license to this software unless SEI, the licensee, terminates the SLSA. It specifically states that

“[a]t the end of any Initial Term or renewed Term, as applicable, and subject to the terms hereof,

the Term of this Order Schedule shall automatically renew for an additional three (3) year period

at the Renewal Fee . . . unless Licensee [SEI] provides sixty (60) days written notice to Advent

prior to the expiration of the then-current Term of its intent not to renew.” Order Schedule 17 at

Section H.2, Exhibit C.

       131.    The licenses for the software provided in Order Schedule 21 and the Black

Diamond Agreement similarly continue automatically unless SEI decides not to renew. Order

Schedule 21, Section B, attached hereto as Exhibit O; Black Diamond Agreement Data Sheet,

attached hereto as Exhibit R.

       132.    Notwithstanding these provisions, Defendants have stated that they do not intend

to honor the perpetual licenses and are not renewing or terminating the Agreements unless the

parties can come to an agreement on an amendment, which would require SEI to pay 40% more

than it previously did for the same products.

       133.    The SLSA provides for a Wind Down Period and three years of Transition

Assistance in the event of a non-renewal or termination, and the Black Diamond Agreement

similarly provides for nine months of Transition Assistance.

       134.    In the event that the Court determines that SS&C does have a basis to not renew or

terminate the Agreements (which SEI disputes), SEI requests a declaration that it is entitled to the

Transition Assistance provided for in the Agreements.




                                                29
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 30 of 43




        135.       An actual controversy currently exists between the Plaintiff and the Defendants

with respect to (i) whether Defendants have breached the Agreements by refusing to honor its grant

of perpetual licenses terminable only in certain circumstances, (ii) whether SEI is entitled to

specific performance of the Agreements, and (iii) regardless of the foregoing, whether SEI is

entitled to Transition Assistance of at least three years from Defendants.

        136.       As illustrated by the parties’ correspondence and impasse, litigation is imminent

and inevitable.

        137.       Declaratory relief will resolve some or all of the disputes between the parties.

        WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Two of its Complaint declaring that Defendants have improperly not renewed or terminated

the Agreements, or, in the alternative, that SEI is entitled to the Transition Assistance provided for

in the Agreements, and finding that SEI is entitled to specific performance of the Agreement,

together with any other injunctive or equitable relief as the Court may deem just and proper.

       COUNT III – BREACH OF CONTRACT – LICENSE AND DISTRIBUTION
                               AGREEMENT

        138.       SEI incorporates by reference paragraphs 1 through 137 hereof as if the same were

fully set forth.

        139.       The License and Distribution Agreement (“LDA”), and amendments thereto, is a

valid contract between the parties.

        140.       SEI has performed all of its material obligations under the LDA.

        141.       Defendants have materially breached the LDA by improperly refusing to provide

services to SEI as mandated under the contract.

        142.       Neither party has terminated the LDA.

        143.       Defendants have no basis to refuse to perform their obligations under the LDA.



                                                    30
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 31 of 43




        144.       SEI and Defendants are all able to continue performing their obligations under the

LDA.

        145.       As a direct and proximate result of Defendants’ breach of the LDA, SEI’s

relationship with existing customer, Firm A, has been damaged and SEI’s ability to grow its private

banking business has been compromised. SEI need to invest into potential alternatives to address

Defendants’ breach, all of which cause direct, consequential monetary and reputational damages.

        WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Three of its Complaint for all damages flowing from Defendants’ breach of contract,

including without limitation for lost sales, lost profits, lost customers, loss of good will, together

with pre- and post-judgment interest, attorneys’ fees, costs of suit and injunctive or other equitable

relief, as well as any other relief as this Court may deem just and proper.

  COUNT IV - TORTIOUS INTERFERENCE WITH EXISTING AND PROSPECTIVE
                       CONTRACTUAL RELATIONS

        146.       SEI incorporates by reference paragraphs 1 through 145 hereof as if the same were

fully set forth.

        147.       SEI has valid contracts with its many clients to provide a wide variety of services,

including portfolio accounting, investment advice, wealth management, IT services, customized

investment solutions, and an enterprise global operating platform. As part of those contracts, SEI

uses Defendants’ software to provide information to its clients.

        148.       Under the LDA, SEI and Advent specifically contracted for SEI to license Advent

products to current and future SEI clients.

        149.       Defendants have knowledge of SEI’s existing and prospective contractual

relationships.




                                                    31
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 32 of 43




         150.   Defendants acted purposefully in refusing to uphold their contractual obligations to

provide perpetual licenses to the Advent software to SEI. This purposeful withholding will (1)

preclude SEI from fully servicing its clients by impairing its day-to-day abilities, (2) injure SEI’s

reputation and goodwill within the relevant market of outsourced portfolio accounting (and related

administrative) services for investment managers and hedge funds, and (3) prevent SEI from

successfully competing with SS&C for the same customers.

         151.   Defendants additionally acted intentionally and maliciously in refusing to build the

interfaces required under the LDA to SEI’s clients. Defendants’ decision to stop providing the

required interfaces prevents SEI from fully servicing its clients and growing its private banking

business.

         152.   Specifically, SEI’s contractual agreement with Firm A has been interrupted due to

Advent’s breach of the LDA.

         153.   Defendants’ conduct directly threatens and interferes with numerous other SEI

contracts that were executed, at least in part, with the understanding that SEI would retain its

perpetual licenses to Advent’s products and provide the associated data to its customers on a daily

basis.

         154.   Upon information and belief, Defendants have contacted SEI’s existing customers,

such as Firms B and C and have condemned or otherwise criticized SEI’s abilities and services in

an effort to take SEI’s customers. In response, Firm B left SEI and is now a customer of SS&C.

         155.   Defendants’ prior attempts to improperly take SEI’s customers will be greatly

strengthened through denial of SEI’s access to Advent’s investment processing capabilities,

significantly interfering with SEI’s contractual obligations to its investment manager clients.




                                                 32
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 33 of 43




        156.       By formulating and implementing its unlawful scheme to eliminate competitors of

SS&C, through the refusal to respect or otherwise uphold a nearly two-decade-old grant of

perpetual licenses and refusal to honor contractual obligations under the LDA, Defendants have

intentionally, knowingly, and maliciously interfered with SEI’s contractual relationships with its

customers.

        157.       Defendants’ aforesaid conduct affects licenses that are invaluable and, unless

restrained, will cause SEI irreparable future harm.

        WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Four of its Complaint for all damages flowing from Defendants’ tortious interference with

SEI’s current and prospective contracts, including without limitation for lost sales, lost profits, lost

customers, loss of good will, together with pre- and post-judgment interest, attorneys’ fees, costs

of suit and injunctive or other equitable relief, as well as any other relief as this Court may deem

just and proper.

                   COUNT V – NEW YORK GENERAL BUSINESS LAW § 349

        158.       SEI incorporates by reference paragraphs 1 through 157 hereof as if the same were

fully set forth.

        159.       Defendants have engaged in unfair competition and unfair trade practices in

violation of New York General Business Law § 349 due to their anticompetitive behavior,

including the refusal to build interfaces under the LDA and improper termination of the Software

Support and License Agreement and Black Diamond Agreement. That termination is unlawful,

unfair, and/or fraudulent and was done with the intent to eliminate SEI as a competitor.

        160.       SEI will be directly harmed by Defendants’ unlawful, unfair, and/or fraudulent

termination of the Agreements.




                                                  33
          Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 34 of 43




          161.     Additionally, SEI’s customers, other competitors of SS&C and ultimately

individual investors will be harmed. The relevant customers will have fewer choices in providers

of outsourced portfolio accounting services which will inevitably increase prices and detract from

service, which ultimately harms individual investors. Given Defendants’ conduct with respect to

SEI, as well as statements that they are exploring price increases across their “entire client base,”

SEI expects that other competitors will be similarly targeted unless SS&C is restrained.

          WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Five of its Complaint for all damages flowing from Defendants’ violation of New York

General Business Law § 349, including without limitation for lost sales, lost profits, lost customers,

loss of good will, together with pre- and post-judgment interest, attorneys’ fees costs of suit and

injunctive or other equitable relief, as well as any other relief as this Court may deem just and

proper.

  COUNT VI – VIOLATIONS OF SECTION 2 OF THE SHERMAN ANTITRUST ACT,
                          15 U.S.C. SECTION 2

          162.     SEI incorporates by reference paragraphs 1 through 161 hereof as if the same were

fully set forth.

          163.     By improperly terminating the SLSA, Defendants have a dangerous probability of

obtaining a monopoly in the market for outsourced portfolio accounting services for investment

managers and hedge funds, a market in which SEI and SS&C are head-to-head competitors.

          164.     Defendants’ conduct is motivated by a specific intent to monopolize, specifically

to eliminate competition in the outsourced portfolio accounting services market, furthering

SS&C’s expressed desire to “take over the world.”            That intent is evidenced, in part, by

Defendants’ decision to terminate the 19-year-old SLSA with SEI, a decision they reached only

after Advent’s acquisition by SS&C, as well by their desperate efforts to test a variety of



                                                  34
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 35 of 43




disingenuous bases for trying to find a way out of the Agreement. Defendants, by their own

admissions in statements to investors, are targeting their entire client base with aggressive conduct,

seeking to increase their position and power over the market for the provision of outsourced

portfolio accounting services for investment managers and hedge funds.

       165.    Defendants’ attempted monopolization is a violation of Section 2 of the Sherman

Act, 15 U.S.C. § 2 (“Section 2”).

       166.     The provision of outsourced portfolio accounting services to investment managers

and hedge funds is a relevant market for antitrust purposes and the market Defendants are

attempting to monopolize by terminating the SLSA. Outsourcing portfolio accounting services to

companies with accurate and reliable books and records accessible through use of the Advent

software allows investment managers to make investment decisions for the portfolios they manage,

determine the value and performance of the portfolios they manage, assess the effectiveness of

their investment strategies, and otherwise fulfill their obligations to their customers.

       167.    All investment managers and hedge funds require portfolio accounting services and

the only alternative to outsourcing those responsibilities is for an investment manager or hedge

fund to have their own employees perform those functions. But, for investment managers and

hedge funds that have already made the decision to outsource their portfolio accounting needs,

providing those services for themselves is not a reasonable substitute. An investment manager or

hedge fund that has outsourced its portfolio accounting needs to a company like SS&C or SEI

would incur substantial cost and disruption if it were to seek to perform the work in house,

including costs associated with hiring a large accounting team, acquiring sophisticated technology,

and converting the critical outsourced information for access through their in-house platform. As

a result of these expenses and disruption, few, if any, investment managers and hedge funds that




                                                 35
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 36 of 43




have outsourced their portfolio accounting needs have elected to later undertake those activities

themselves, and few, if any, would do so if they faced a small but significant and non-transitory

increase in the price of their outsourced portfolio accounting services. The lack of reasonable

substitutes and inelastic demand for outsourced portfolio accounting services among users of those

services makes outsourced portfolio accounting services to investment managers and hedge funds

a relevant antitrust product market.

       168.    The geographic scope of the relevant market is the United States. Investment

managers and hedge funds prefer to acquire outsourced accounting services from U.S.-based

companies because they likely possess superior expertise over U.S. tax and other regulatory

requirements. As a result, few, if any, investment managers and hedge funds would switch to a

provider of outsourced portfolio accounting services located outside the United States if they faced

a small but significant and non-transitory increase in price of their U.S.-based portfolio accounting

services.

       169.    To compete in the market for outsourced portfolio accounting services, firms like

SEI require access to Advent’s software. Upon information and belief, 70 percent of the top 20

providers of outsourced portfolio accounting services rely on Advent software, with certain of the

remaining providers relying on proprietary platforms unavailable to SEI or other competitors. SEI

is aware of no other commercially available portfolio accounting software that is as effective, well-

regarded, or in as wide use as Advent’s, making continued access by SEI to the software essential

for its ability to continue to compete with SS&C. As SS&C itself conveyed to investors, Advent’s

software is “mission critical” for companies like SEI, and SS&C obtained important control over

the “means of production” in outsourced portfolio accounting through its acquisition of Advent in

2015. Moreover, because many investment managers and hedge funds will work only with




                                                 36
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 37 of 43




outsourced portfolio accounting service providers that have access to Advent’s software,

Defendant’s termination of the Agreement would make SEI unsuitable to many clients and result

in competitive harm, even if SEI eventually were to find a functional replacement for Advent’s

software.

       170.    SEI could not practically or reasonably duplicate Advent’s software because, in

order to find a functional replacement, SEI would need years to research other systems, select a

replacement, contract with a vendor, and convert business. And this process would come at such

a significant competitive cost that SEI’s services would be diminished to the point it could not

compete effectively.

       171.    Control over Advent’s essential software provides Defendants the ability by

withholding that software to block entry by new competitors and to foreclose competition from

existing providers of outsourced portfolio accounting services, creating a significant barrier to

entry into the relevant market. SS&C’s ownership of Advent’s “mission critical” software also

ensures that companies seeking to compete with SS&C in providing outsourced portfolio

accounting services have to deal with their largest competitor, which is incentivized to license

Advent’s software only on terms that neutralize competitors’ ability to compete effectively with

SS&C on price. With (upon information and belief) 70 percent of the top 20 providers of

outsourced portfolio accounting services dependent on Advent’s software for the services they

provide to clients and subject to Defendants’ efforts to terminate licenses or extract significantly

higher license fees, Defendants possess monopoly power over the market for portfolio accounting

software, which they seek to leverage to obtain a monopoly over the relevant market.

       172.    Defendants’ efforts to terminate the SLSA and deny access by SEI to the essential

Advent software constitutes anticompetitive and exclusionary conduct in furtherance of their




                                                37
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 38 of 43




attempt to monopolize the relevant market. Until now, SEI and Defendants maintained a long and

firmly established course of dealing between the parties, during which Defendants demonstrated

that it is feasible for them to provide access on reasonable terms to Advent’s software. From 2000

to 2019, Advent maintained its relationship with SEI as a voluntary and profitable course of

conduct. SS&C likewise maintained a relationship with SEI as a voluntary and profitable course

of conduct from 2015 to 2019. SS&C’s proposed amendments to the SLSA, consisting of a 40

percent rate increase and a new pricing structure based on assets under management, are so

commercially unreasonable that they cannot be considered a legitimate offer to continue the

parties’ relationship. Knowing that SEI could not accept the oppressive new terms, SS&C used

its proposals as part of its pretextual justifications for cutting off SEI’s access to Advent software.

By terminating the SLSA, Defendants will forego short-term profits they receive from payments

from SEI in order to achieve their anticompetitive ends.

       173.    Defendants’ termination of the SLSA and denial to SEI of access to Advent’s

software would impede SEI’s ability to continue to compete with SS&C in the relevant market,

causing damages to SEI’s business and to competition in the relevant market.                  SS&C’s

anticompetitive conduct is not directed to SEI alone. SS&C described for investors its strategy of

extending the pressure it has placed on SEI to its “entire client base.” Further, as reflected in the

conduct described by Arcesium in its recent complaint, Defendants are using their control over

mission-critical software as a weapon to establish a dominant competitive position that gives them

complete control across the markets in which they compete. Like SEI, SS&C’s other competitors

in the outsourced portfolio accounting services market will face the choice of paying substantially

higher costs and undercutting their competitiveness, or losing access to essential software. In

either case, those competitors, like SEI, will lose business to SS&C, which will increase its market




                                                  38
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 39 of 43




share and power over the relevant market. Defendants’ conduct threatens to leave SS&C with a

monopoly in the relevant market and the ability to raise prices or reduce the quality of the services

it provides to investment managers and hedge funds that seek outsourced portfolio accounting

services.

        174.       Any alleged basis for termination of the SLSA is an improper and contrived pre-

textual justification.

        175.       The attempted monopolization will occur within the flow of and substantially affect

interstate commerce.

        176.       As a direct and proximate result of Defendants’ attempt to monopolize and concrete

acts in furtherance, Plaintiff has and will be injured in its business and property by reason of

Defendants’ violation of Section 2, within the meaning of Section 4 of the Clayton Act, 15 U.S.C.

§ 15.

        177.       Plaintiffs’ injuries are the type the antitrust laws were designed to prevent and are

a direct result of Defendants’ unlawful anticompetitive conduct.

        178.       Pursuant to Section 4 of the Clayton Act, 15 U.S.C. § 15, Plaintiff is entitled to

treble damages, costs and attorney fees for the violation of the Sherman Act alleged herein.

        WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Six of its Complaint for all damages flowing from Defendants’ violation of the Sherman

Antitrust Act, including without limitation treble damages, attorneys’ fees and costs of suit as well

as any other relief as this Court may deem just and proper.

                             COUNT VII – PROMISSORY ESTOPPEL

        179.       SEI incorporates by reference paragraphs 1 through 178 hereof as if the same were

fully set forth.




                                                    39
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 40 of 43




       180.    In the alternative, in the event that this Court finds that the Agreements at issue do

not provide for a perpetual license to the relevant software, Defendants unambiguously promised

SEI that it would have a perpetual and/or automatically renewable license to all the software

necessary to run its business.

       181.    Defendants also promised that in the event of non-renewal or termination of the

licenses, Defendants would provide SEI with up to three years of transition assistance to ensure

that SEI could properly move its affected business to a new platform.

       182.    Defendants also promised to provide necessary interfaces pursuant to the LDA.

       183.    SEI has reasonably relied on the provision of the licenses and related obligations

by Defendants, and has made a complete and substantial change of position because of that

reliance. SEI has promised, contracted for, and its clients expect, to use and deliver the critical

data and information provided via Defendants’ licenses.

       184.    When Advent promised a perpetual license to the software, Advent should have

reasonably expected that SEI would alter its business and services to its clients in response,

creating ongoing obligations to its customers.

       185.    SEI will be irreparably injured if these promises are not enforced. Without the

deliverance of the required software, SEI will immediately lose its ability to service its customers

and will lose a substantial amount of customers as well as suffer reputational goodwill.

       186.    If Defendants’ promise is not enforced, an injustice will result because not only will

SEI be harmed, but those customers will likely turn to Defendants—as SS&C is a direct competitor

of SEI—giving SS&C an unfair competitive advantage in the market and undermining SEI and

other similarly-situated companies.




                                                 40
         Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 41 of 43




        WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Seven of its Complaint for all damages flowing from Defendants’ actions, including without

limitation for lost sales, lost profits, lost customers, loss of good will, together with pre- and post-

judgment interest, attorneys’ fees, costs of suit and injunctive or other equitable relief, as well as

any other relief as this Court may deem just and proper.

      COUNT VIII – BREACH OF THE COVENANT OF GOOD FAITH AND FAIR
                                DEALING

        187.       SEI incorporates by reference paragraphs 1 through 186 hereof as if the same were

fully set forth.

        188.       The SLSA is a written contract governed by the laws of the State of New York.

        189.       As a written contract, the SLSA contains the implied covenant of good faith and

fair dealing. This covenant requires that neither party do anything which has the effect of

destroying or injuring the right of the other party to receive the fruits of the contract.

        190.       Defendants breached their duty to SEI by, among other things, improperly

terminating the contract, refusing to honor their obligations to provide a perpetual license under

the contract and thus disrupting SEI’s ability to service its own customers, demanding that SEI

pay a 40% price increase in order to continue receiving licenses that SEI is owed under the

contract, and engaging in improper conduct geared toward stealing SEI’s existing customers.

        191.       Upon information and belief, Defendants have contacted SEI’s existing customers

and have condemned or otherwise criticized SEI’s abilities and services in an effort to take SEI’s

customers.     Defendants’ prior attempts to improperly take SEI’s customers will be greatly

strengthened through denial of SEI’s access to Advent’s investment processing capabilities,

significantly interfering with SEI’s contractual obligations to its investment manager clients.




                                                  41
        Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 42 of 43




       192.    By improperly refusing to provide required and necessary interfaces to the TRUST

3000 system, Defendants further breached the implied duty of good faith and fair dealing under

the LDA.

       193.    As a result of Defendants breaches of the implied covenant of good faith and fair

dealing, SEI has been and will continue to be injured.

       WHEREFORE, SEI hereby demands judgment in its favor and against Defendants on

Count Eight of its Complaint for all damages flowing from Defendants’ breach of the implied

covenant of good faith and fair dealing, including without limitation for lost sales, lost profits, lost

customers, loss of good will, together with pre- and post-judgment interest, attorneys’ fees, costs

of suit and injunctive or other equitable relief, as well as any other relief as this Court may deem

just and proper.

                                          JURY DEMAND

       SEI hereby demands a trial by jury of all issue so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedure.



Dated: June 23, 2020                                    Respectfully submitted,

                                                       HOLLAND & KNIGHT LLP


                                                       By:
                                                             James E. DelBello
                                                             Matthew J. Siembieda
                                                             Cira Centre, Suite 800
                                                             2929 Arch Street
                                                             Philadelphia, PA 19104
                                                             Telephone: 215.252.9600
                                                             Fax: 215.867.6070

                                                             Attorneys for SEI Global Services, Inc.




                                                  42
       Case 2:20-cv-01148-CFK Document 24 Filed 06/23/20 Page 43 of 43




                               CERTIFICATE OF SERVICE

       I, James E. DelBello, do hereby certify that on June 23, 2020, a true and correct copy of

Plaintiff SEI Global Services, Inc.’s Second Amended Complaint was filed via the Court’s ECF

system and also served upon the following counsel for Defendants SS&C Advent and SS&C

Technologies Holdings via email:

                               Stephen Fishbein
                               Christopher LaVigne
                               Benjamin Klebanoff
                               SHEARMAN & STERLING LLP
                               599 Lexington Avenue
                               New York, New York 10022-6069
                               Telephone: 212-848-4000
                               Facsimile: 212-848-7179
                               sfishbein@shearman.com
                               christopher.lavigne@shearman.com
                               benjamin.klebanoff@shearman.com

                               Peter M. Ryan
                               Thomas A. Leonard
                               COZEN O’CONNOR
                               One Liberty Place
                               1650 Market Street, Suite 2800
                               Philadelphia, Pennsylvania 19103
                               Telephone: 215-665-2000
                               Facsimile: 215-701-2157
                               pryan@cozen.com
                               tleonard@cozen.com

                               Attorneys for Defendants SS&C Advent and SS&C
                               Technologies Holdings, Inc.


                                                          /s/ James E. DelBello
                                                          James E. DelBello




                                              43
